PER CURIAM.
 This appeal is from a conviction of the crime of robbery. The proof of appellant’s guilt is full and convincing. The principal point presented urges error upon the trial judge’s refusal to reopen the case to receive additional testimony. The testimony proffered was upon an entirely unimportant and collateral issue. The area is one in which the rulings of the trial judge ought not be reversed unless a clear abuse of discretion is shown. Cf. Cacciatore v. State, Fla.App.1969, 226 So.2d 137. In the instant case, no abuse appears in the record.
The appellant has presented and argued two other points. Each of these fails to show prejudicial error under well-established authority.
The judgment and sentence are affirmed.
Affirmed.